BROWN, District Judge.
I concur in the decision of this cause, except as regards the item of $24,385.88, a part of the amount claimed. These moneys were collected by the receivers of the Jarvis-Conklin Company after their appointment on September 28, 1893, from certain matured mortgages which had been previously forwarded by the Yorkshire Company to t Ire Jarvis-Conklin Company for collection and payment.
These returned mortgages remained in statu quo at the time the receivers were appointed. They had not been collected by the Jarvis-Conklin Company, nor had that company either paid any part of them to the Yorkshire Company, or forwarded any other mortgages in place of them. Payment of the mortgages was guarantied by the Jarvis-Conklin Company. I do not perceive anything *62to the case sufficient to extinguish that guaranty, or to take away the title of the Yorkshire Company to such of their returned and guarantied mortgages as remained in statu quo at the time the receivers were appointed. In a mortgage account kept by the Jarvis-Conklin Company these mortgages were credited to the Yorkshire Company at their face amounts as soon as received; and other mortgages when sent to the Yorkshire Company were debited. This, in my judgment, was not equivalent to turning the mortgages into cash, so as to bring those mortgage credits within the words “cash balances,” in the other clause of the agreement, and thus to discharge the guaranty and take away the Yorkshire Company’s title to the mortgages. The mortgage credit in the mortgage account, was, I think, merely an indispensable bookkeeping entry as to the status of the mortgage account, and of no significance as regards the guaranty, or the continued title of the Yorkshire Company, until the returned mortgages were either paid or collected by the Jarvis-Conldin Company, or new mortgages substituted therefor.